Dismissed; Opinion Filed December 20, 2019




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-01314-CR

                              TERRY CLARK JONES, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F19-11793-T

                             MEMORANDUM OPINION
                           Before Justices Myers, Schenck, and Carlyle
                                    Opinion by Justice Carlyle
       On August 23, 2019, Terry Clark Jones entered a guilty plea to possession of less than one

gram of methamphetamine. The trial court placed him on deferred adjudication for three years and

assessed a $1500 probated fine. The State filed a motion to proceed with an adjudication of guilt,

alleging appellant had violated numerous terms and conditions of his probation. On October 21,

2019, the trial court continued appellant on probation. Appellant filed a notice of appeal that same

day.

       As a general rule, an appellate court may consider appeals by criminal defendants only

after conviction. Wright v. State, 969 S.W.2d 588, 589 (Tex. App.—Dallas 1998, no pet.). With

regard to deferred adjudication, the Legislature has authorized appeal of only two types of orders:

(1) an order granting deferred adjudication, and (2) an order imposing punishment pursuant to an
adjudication of guilt. Davis v. State, 195 S.W.3d 708, 711 (Tex. Crim. App. 2006). Orders

modifying the terms or conditions of deferred adjudication or continuing a defendant on deferred

adjudication are not in themselves appealable. Id.

       Here, there is no judgment of conviction. Rather, the trial court continued appellant on

probation. We do not have jurisdiction over an order continuing a defendant on community

supervision. See id. We dismiss this appeal for lack of jurisdiction.




                                                     /Cory L. Carlyle/
                                                     CORY L. CARLYLE
                                                     JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b)
191314F.U05




                                                –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 TERRY CLARK JONES, Appellant                       On Appeal from the 283rd Judicial District
                                                    Court, Dallas County, Texas
 No. 05-19-01314-CR        V.                       Trial Court Cause No. F19-11793-T.
                                                    Opinion delivered by Justice Carlyle.
 THE STATE OF TEXAS, Appellee                       Justices Myers and Schenck participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 20th day of December, 2019.




                                             –3–